Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 1 of 10


                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                   Case No: 20-cv-82318-Ruiz/Reinhart

Leviathan Security Group, Inc.,

                                Plaintiff,

v.


Leviathan Defense Group LLC, et al.,

                        Defendants.
_____________________________________/

                               STANDING DISCOVERY ORDER FOR
                              MAGISTRATE JUDGE BRUCE REINHART

          The following procedures are designed to help the parties and the Court work together to

accomplish civil discovery without undue delay and unnecessary expense.

     I.      GENERAL DISCOVERY PRINCIPLES

           A. RULE 26(b)(1) - Relevance and Proportionality

           Federal Rule of Civil Procedure 26(b)(1), as amended on December 1, 2015, defines the scope

 of permissible discovery:

          Unless otherwise limited by court order, the scope of discovery is as follows: Parties may
          obtain discovery regarding any nonprivileged matter that is relevant to any party’s claim
          or defense and proportional to the needs of the case, considering the importance of the
          issues at stake in the action, the amount in controversy, the parties’ relative access to
          relevant information, the parties’ resources, the importance of the discovery in resolving
          the issues, and whether the burden or expense of the proposed discovery outweighs its
          likely benefit. Information within the scope of discovery need not be admissible in
          evidence to be discoverable.

 Therefore, an objection that a discovery request is not reasonably calculated to lead to admissible

 evidence is based upon an outdated discovery standard. Such an objection will be found meritless by

 this Court. An objection based on relevance or proportionality must include a specific explanation

 describing why the request lacks relevance and/or why the requested discovery is disproportionate in
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 2 of 10


light of the factors listed in Rule 26(b)(1).

        B. Rule 26(c) – Protective Orders

        Federal Rule of Civil Procedure 26(c) permits the Court to enter a protective order “to protect a

party or person from annoyance, embarrassment, oppression, or undue burden or expense.” A motion

seeking relief under Rule 26(c) must include a specific explanation, supported by facts, demonstrating

how complying with the discovery request would cause annoyance, embarrassment, oppression, or

undue burden or cost. The Court will reject a conclusory unsupported statement that Rule 26(c) relief

is warranted. See S.D. Fla. L.R. 26.1(g)(3).

        C. Non-Waiver

        Discovery is a dynamic process. What is relevant or proportionate or cumulative or unduly

burdensome can change as a case moves forward. The Court recognizes that a party may be unwilling

to compromise its position on a particular discovery request because of concern that the concession will

be deemed to waive a future objection or a future demand for related discovery. To eliminate this

concern, the Court evaluates all discovery requests and responses individually.           Therefore, by

responding, in whole or in part, to a discovery request, a party does not waive any objection to a future

request. Likewise, by agreeing to limit a discovery demand, a party does not waive its right to seek

additional discovery in the future. Parties need not serve a response or objection that specifically

reserves their rights or disavows a waiver.

        D. Rule 26(g) Certification

        Federal Rule of Civil Procedure 26(g) requires, a lawyer or party requesting discovery,

responding to a discovery request, or objecting to a discovery request to sign the relevant pleading. The

signature “certifies that to the best of the person’s knowledge, information, and belief formed after a

reasonable inquiry” that (1) any response to a discovery request is complete and correct and (2) any

request, response, or objection is not for an improper purpose, such as delay or needless increase in

                                                Page 2 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 3 of 10


litigation cost or otherwise unreasonable “considering the needs of the case, prior discovery in the case,

the amount in controversy, and the importance of the issues at stake in the action.” Rule 26(g) imposes

an affirmative duty on counsel to conduct a reasonable inquiry prior to promulgating discovery or

objecting to discovery and to conform discovery to what is reasonably necessary to the case at hand.

The procedures outlined in this Order are designed to help counsel ensure that their Rule 26(g)

certifications are accurate, and to provide the Court with a complete and accurate record to assess

discovery behavior, including requests for sanctions based on discovery violations.

  II.     DISCOVERY OBJECTIONS

        A. Identifying Withheld Materials

        The Federal Rules of Civil Procedure require that all discovery objections “state whether any

 responsive materials are being withheld on the basis of that objection.” Fed. R. Civ. P. 34(b)(2)(C).

 When a party asserts a discovery objection, the Court assumes that a Rule 26(g) compliant search has

 been conducted and that responsive materials exist. If a party interposes an objection and later asserts

 that no responsive documents exist, the Court will impose sanctions. If a party asserts that it would be

 too burdensome to search for responsive materials, the objection should make clear that no search has

 been conducted and explain why a search would be unduly burdensome.

        B. Boilerplate or General Objections

        The parties shall not make nonspecific, boilerplate objections.          See, e.g., Local Rule

26.1(e)(2)(A) (“Where an objection is made to any interrogatory or subpart thereof or to any production

request under Federal Rule of Civil Procedure 34, the objection shall state with specificity all

grounds.”). The parties also shall not make General Objections that are not tied to a particular discovery

request. Such objections will be stricken by this Court.

        C. Vague, Overly Broad, and Unduly Burdensome

        Objections that state that a discovery request is “vague, overly broad, or unduly burdensome”

                                              Page 3 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 4 of 10


are, standing alone, meaningless, and will be stricken by this Court. If a party believes that a request

or a term is vague, that party shall attempt to obtain clarification from opposing counsel prior to

objecting on vagueness grounds.

       An objection that a discovery request is “overbroad” is ambiguous. If the objecting party asserts

that the request seeks materials that are not relevant, the objection should say so. Alternatively, if the

objector asserts that the request seeks materials that are relevant but excessive or cumulative, the

objection should state that the request is disproportionate.

       If a party believes a discovery request seeks irrelevant information, is disproportionate, or is

unduly burdensome, that party shall confer in good faith with opposing counsel to narrow the scope of

the request before asserting these objections. The objecting party nevertheless shall respond as to

those matters for which the scope or burden is not contested. For example, if there is an objection based

upon the scope of the request, such as time frame or geographic location, discovery should be provided

as to the time period or locations that are not disputed. Thus, if discovery is sought nationwide for a

ten-year period, and the responding party objects on the grounds that only a five-year period limited to

activities in the State of Florida is appropriate, the responding party shall provide responsive discovery

falling within the five-year period as to the State of Florida.

       A party objecting on any of these grounds must explain the specific and particular way in which

a request is vague, seeks irrelevant information, is disproportionate, or is unduly burdensome. See Fed.

R. Civ. P. 33 (b)(4) and 34 (b)(2)(B); See also Democratic Republic of Congo v. Air Capital Grp., LLC,

No. 12-CIV-20607, 2018 WL 324976, at *3 (S.D. Fla. Jan. 8, 2018) (citing Sallah v. Worldwide

Clearing LLC, 855 F. Supp. 2d 1364, 1376 (S.D. Fla. 2012) (“A party objecting on these grounds must

explain the specific and particular way in which a request is vague, overly broad, or unduly burdensome.

In addition, claims of undue burden should be supported by a statement (generally an affidavit) with

specific information demonstrating how the request is overly burdensome.”)). Unless impractical, an

objection that ESI discovery based on proposed search terms is unduly burdensome should be supported
                                               Page 4 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 5 of 10


by evidence of the expected number of hits.

        D. Formulaic Objections Followed by an Answer

       A party shall not recite a formulaic objection followed by an answer to the request. It has

become common practice for a party to object to a discovery request, and then state that

"notwithstanding the above," the party will respond to the discovery request, subject to or without

waiving such objection. Such a response preserves nothing. Further, it leaves the requesting party

uncertain as to whether the discovery request (as propounded) has actually been fully answered, whether

the response relates only to the request as unilaterally narrowed by the responding party, and whether

the responding party is withholding any responsive materials.

       The proper practice is to state (1) whether documents are being provided in response to the

request and identify those documents by sequential number or category, and (2) whether any responsive

documents are being withheld, and if so the specific legal basis for that objection. See Fed. R. Civ. P.

34(b)(2)(C) (objection must “state whether any responsive materials are being withheld on the basis of

that objection.”); Local Rule 26.1(e)(6) (“Each page of any document produced in a non-electronic

format must be individually identified by a sequential number that will allow the document to be

identified but that does not impair review of the document.”). Samples of proper objections include:

             Defendant is providing documents marked as Defense 1 – 250, as well as a USB

       drive containing emails for the following custodians in native format ______. Defendant

       has identified other documents which are responsive to the request as propounded, but

       Defendant asserts that those additional documents are irrelevant to the claims and defenses

       in this matter because _____.

             Plaintiff is providing documents marked as Plaintiff 1 – 100. Plaintiff has identified

       other documents which are responsive to the request as propounded, but Plaintiff asserts

       that production of those materials would be disproportionate to the needs of the case

       because the burden and expense of the proposed discovery outweighs its likely benefit for
                                              Page 5 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 6 of 10


       the following reasons: ______.

        E. Production At An Indeterminate Time

       It has also become a common practice to respond to Requests for Production by saying that the

party will either produce responsive materials, or make those materials available for inspection, at an

indeterminate future date. Such a response is not a response and only serves to delay the discovery

process. Federal Rule of Civil Procedure 34(b)(2)(B) states that a production must be “completed no

later than the time for inspection specified in the request or another reasonable time specified in the

response.” Hence, unless all unobjectionable materials are being produced contemporaneously with the

written response, the response must specify a date by which production will be completed; the respondent

may adopt the date proposed in the request or may propose its own reasonable time, after consultation

with opposing counsel.

       The Court strongly encourages parties to engage in rolling production of documents. If a rolling

production is to occur, the parties shall confer about a production schedule, including the order in which

categories of documents will be produced, and a good faith estimate of the date by which production will

be completed.

       Whether by rolling production or otherwise, a final production date more than 30 days after the

response deadline (i.e., generally 60 days after the request is served) is presumptively unreasonable under

Rule 34(b)(2)(B). That being said, the parties will be in the best position to assess the timing of discovery

in a particular case. Therefore, the parties may agree to a longer period for production, without leave of

Court. In the absence of agreement among the parties, if the production will not be completed within 30

days of the response deadline, a motion for enlargement of time should be filed by the responding party.

The motion shall include a good cause explanation why production cannot be completed within that time

period, and a proposed schedule for completing the production. The opposing party shall respond within

72 hours.


                                               Page 6 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 7 of 10


        F. Objections Based upon Privilege –Requests for Production and Interrogatories

        Generalized objections asserting attorney-client privilege or work product doctrine also do not

comply with the Local Rules. Local Rule 26.1(e)(2)(B) requires that objections based upon privilege

identify the specific nature of the privilege being asserted, as well as, inter alia, the nature and subject

matter of the communication at issue and the identity of the parties to the communication. Local Rule

26.1(e)(2)(C) requires a privilege log. If a general objection of privilege is made without attaching a

proper privilege log, the objection of privilege may be deemed waived. The production of non-

privileged materials should not be delayed while a party is preparing a privilege log.

        G. Objections Based upon Privilege – Depositions

        In general, it is improper for a party to object to a noticed deposition with a blanket assertion of

privilege. See S.E.C. v. Merkin, 283 F.R.D. 689, 698 (S.D. Fla. 2012) (J. Goodman). Rather, assertions

of privilege during a deposition should be raised on a question-by-question basis, thus providing the

Court with a record from which it can determine whether each assertion of privilege was proper.

       Similarly, the Court typically will decline to rule on objections made in advance of a Rule

30(b)(6) deposition of a corporate representative. “In situations where a particular [Rule 30(b)(6)]

noticed topic is alleged to be outside the scope of Rule 26 discovery . . . the remedy . . . does not involve

this Court preemptively reviewing arguments on relevance or overbreadth.” Balu v. Costa Crociere

S.P.A., No. 11-60031-CIV, 2011 WL 3359681, at *3 (S.D. Fla. Aug. 3, 2011) (J. Torres) (emphasis in

original) (noting that “the Rule is intended to be self-executing and must operate extrajudicially”)

(quoting New World Network Ltd. v. M/V Norwegian Sea, 2007 WL 1068124, at *2–3 (S.D. Fla. Apr.6,

2007)). Rather than the court intervening prior to the scheduled deposition, “the better procedure to

follow” is for a corporate deponent to object to a topic as the questions are being posed, and for the

opposing party to move to compel additional answers, if necessary, after the deposition. Balu, 2011

WL 3359681, at *4. This procedure “will give the Court a factual record with which to judge whether

a particular topic or question asked should be compelled or not.” Id. In sum, while a lawyer can object
                                               Page 7 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 8 of 10


to a deposition question and instruct a Rule 30(b)(6) witness not to answer on relevance grounds, if the

Court overrules the objection, the Court will assess fees and costs for reconvening the 30(b)(6)

deposition.

        H. Instructions to the Responding Party

       A party propounding discovery cannot impose legal obligations on the respondent through the

use of Instructions. Discovery is governed by the rules of Court, which cannot be unilaterally

supplemented by a party. Any Instruction that purports to impose a duty not otherwise mandated by

the Federal Rules of Civil Procedure or the Local Rules of this Court has no legal effect and only serves

to waste the time and resources of the Court and the parties.

III.   PROCEDURES FOR DISCOVERY DISPUTES

       A. Pre-hearing Communication. If a discovery dispute arises, counsel must actually

speak to one another (in person or via telephone or video conference) and engage in reasonable

compromise in a genuine effort to resolve their discovery disputes before seeking Court intervention.

       B.     Hearing Procedures. If, after conferring, the parties are unable to resolve their

discovery disputes without Court intervention, Magistrate Judge Reinhart will set the matter for a

hearing pursuant to the following procedures. No discovery motions shall be filed until after the parties

have engaged in this process. If the dispute is not resolved at the discovery hearing, the Court will

consider authorizing the filing of an appropriate discovery motion, which will then implicate the

sanctions provisions of Federal Rule of Civil Procedure 37(a)(5).

       The     moving    party   may request a discovery hearing by sending an email to

reinhart@flsd.uscourts.gov. The subject line of the email shall be “Request for Discovery Hearing”.

The email shall provide the Court with two afternoons in the following seven business days where all

parties are available. The email shall state the amount of time that the parties anticipate needing for

the hearing. The email shall be copied to all counsel, and shall certify that the moving party has


                                              Page 8 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 9 of 10


 conferred with opposing counsel and confirmed opposing counsel’s availability on the proposed

 dates. The Court will enter an order setting the hearing. Counsel are required to appear in person at

 the discovery hearing unless otherwise excused by the Court.

         At least 48 hours prior to the scheduled hearing, the parties shall file a joint discovery

 memorandum of five pages or less (1) specifying the substance of the discovery matter to be heard, (2)

 certifying that the parties have complied with the pre-hearing communication requirement set forth

 above, (3) attaching a copy of all source materials relevant to the discovery dispute (e.g., if the dispute

 concerns interrogatories, the interrogatories at issue and any responses thereto shall be provided to

 Chambers), and (4) stating with specificity the relief being requested. A sample format for the joint

 discovery memorandum is attached as Appendix 1 to this Order. This procedure does not apply to

 objections to third-party subpoenas.

         C.    Encouraging Participation by Less-Experienced Lawyers:                Ordinarily, only one

 lawyer for each party may argue at the discovery hearing. Nevertheless, the Court has a strong

 commitment to supporting the development of our next generation of lawyers. The Court encourages

 parties and senior attorneys to allow less-experienced practitioners the opportunity to argue in court. A

 party should advise the Court prior to the beginning of the hearing if a lawyer of 5 or fewer years of

 experience will be arguing the matter. In that event, the Court will allow multiple lawyers to argue on

 behalf of that party

        DONE and ORDERED in Chambers at West Palm Beach, Florida, this 8th day of February,

2021.




                                                              BRUCE REINHART
                                                              United States Magistrate Judge




                                               Page 9 of 10
Case 9:20-cv-82318-RAR Document 18 Entered on FLSD Docket 02/09/2021 Page 10 of 10


                                               APPENDIX 1

       The parties certify that they have complied with the requirements for pre-hearing consultation

contained in the Court’s Standing Discovery Order. Despite good faith efforts to resolve their differences,

the following issues require resolution by the Court

       1.        The parties dispute the appropriate time frame for Plaintiff’s Interrogatory Nos. 1, 5, 6-9.

Defendant asserts that the time frame should be limited to ____ because [legal basis for position, such as

relevance, undue burden, disproportionate]. Plaintiff believes the proper time frame is _____. Plaintiff

asks the Court to compel better answers to Interrogatories 1, 5, 6-9.

       2.        Defendant objects to Request for Production 3. Defendant has produced ____ in response

to the Request, believes that additional documents exist, but objects to the production of those documents

because _____.          Plaintiff believes that all the materials sought by the Requests are

[relevant/proportional/not unduly burdensome] because ______.           Plaintiff asks the Court to compel

production of the withheld documents.

       3.        Plaintiff objects to Request for Production 9, which calls for production of voluminous

documents/electronic communications. Plaintiff asserts that it will be unduly burdensome and costly to

conduct searches to identify if responsive documents exist. Defendant asserts that, to minimize cost and

burden, it has proposed to limit the time frame of the request and has offered search terms as follows: ___.

Defendant seeks a protective order limiting Request for Production 9 to these parameters.

       4.        Plaintiff objects to Interrogatory 7 because it would require disclosure of communications

and materials protected by the attorney-client/work product privilege. Defendant asserts that no privilege

exists because ____. Defendant asks the Court to overrule Plaintiff’s privilege assertions at lines ___ of the

privilege log.

Copies of the relevant discovery requests and related pleadings are attached, as follows:

       1. Plaintiff’s First Interrogatories and Defendant’s Response and Objections

       2. Defendant’s Request for Production and Plaintiff’s Objections
                                                Page 10 of 10
